DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 04/10/2020, has been entered.

     Claims 1 and 6 have been amended.

     Note that the status of Claim 6 should be (Currently Amended), NOT (Previously Presented).

     Claim 25 has been added.

     Claims 1-3 and 6-25 are pending and currently under Restriction Requirement set forth herein.

3.  Species Election

   Applicant is required to elect 
    whether the antibody is administered as a
    (i) a monotherapy.
   (ii) in combination with a conventional therapy OR
  (iii) in combination with a CTLA4 mutant molecule
         in combination with an immunosuppressive / immunomodulatory / anti-inflammatory agent   
      
         OR is NOT administered with another agent AND,
       
         if applicant elects conventional therapy and/or immunosuppressive / immunomodulatory   
         and/or anti-inflammatory agents (CTLA mutant molecule)
         then applicant is required to elect a specific combination therapy from those recited in the 
         claims (e.g., anti-IL-R antibody, solumedrol, MMF, anti-CD28 dAb) (also, see ., see 
         Pharmaceutical Compositions and Methods of Treatment, including pages 16-17 of the   
         specification; e.g., cyclosporine sirolimus ,etc.).

     These species are directed to different methods with respect to one or more ingredients, method steps, and/or endpoints; therefore, each method is patentably distinct.  
      The combinations encompass various ingredients and agents that do not have a common structure for a common utility, including differences in structures and functions.
     Furthermore, the distinct ingredients, method step, and/or endpoints require separate and distinct searches.  As such, it would be burdensome to search these Inventions together.



      Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic, for example.

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

4.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

    Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

5.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.



7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
December 3, 2021